460 F.2d 297
UNITED STATES of America, Plaintiff-Appellee,v.Jack Junior BUCKLES, Defendant-Appellant.
No. 72-1514 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
May 25, 1972.

Appeal from the United States District Court for the Middle District of Florida.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The district Court did not err in refusing to allow appellant-defendant to withdraw his plea of guilty.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966